Citation Nr: 1613772	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-04 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2002 to June 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Saint Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in July 2009.  The RO issued a statement of the case (SOC) in December 2009.  The Veteran subsequently perfected his appeal with a VA Form 9 in January 2010.  A supplemental statement of the case (SSOC) was issued in December 2012.  

In July 2013, the Board remanded the appeal for additional development.  A SSOC was issued in September 2013.  The appeal has now been returned to the Board for appellate disposition.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

There is persuasive credible evidence that the Veteran's current migraine headache disorder had its onset in service and continued thereafter to the present.


CONCLUSION OF LAW

The criteria establishing entitlement to service connection for a migraine headache disorder are met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).








REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Legal Criteria and Analysis 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as an organic disease of the nervous system (migraine headaches), becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).  

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Veteran alleges that his current headache condition is related to his time in service.  The Veteran submitted a lay statement in July 2009, attesting that he started experiencing headaches in 2003, and experiencing prostrating attacks two to three times per month.  The Veteran also noted that during service he used a remote weapons system where the computer screen was in close proximity to his face, which he believed may have contributed to the worsening of his headaches.  On his formal appeal in January 2010, the Veteran indicated he believed his headaches were a result of his time in service.

According to the Veteran's service treatment records (STRs), in a record from 2002, the Veteran was seen for complaints of cold symptoms, and he complained of a cough and headache.  In an October 2004 post-deployment examination, the Veteran specifically denied headaches.  In a November 2007 post-deployment examination, the Veteran specifically denied headaches.  In the May 2008 separation Report of Medical History, the Veteran reported experiencing "migraine headaches frequently."  In a note, the examiner stated that the Veteran's headaches were secondary to neck pain.   

In a Fayetteville VAMC treatment record from August 2008, the Veteran reported that he had suffered from headaches for the prior five years, but he had not sought any treatment for the headaches.  The Veteran reported taking ibuprofen to help with the pain.  He described the headaches as occurring primarily above his eyes, and forehead, and experiencing a throbbing sensation and light sensitivity.  A head CT scan from September 2008 showed mild atrophy, with no evidence of acute intracranial process, and a small polypoid like lesion within the sphenoid sinuses bilaterally likely secondary to retention cysts or poylps associated with chronic sinus disease.  The Veteran did not indicate that his headaches were accompanied with nausea or vomiting.  In a note from December 2008, the Veteran was seen in the eye clinic and prescribed refractive lenses, with a note that the lenses would possibly help control his headaches.

In September 2008 the Veteran was examined at the Fayetteville VAMC.  The Veteran reported an onset of headaches in 2003 that had been intermittent with remissions since that time.  The Veteran reported attacks occurring two to three times per month, and most attacks being prostrating in nature.  There was no objective evidence of a chronic headache condition.

In August 2013 the Veteran underwent a VA examination at the Fayetteville VAMC.  The examiner documented that the claims file was reviewed.  The examiner noted a diagnosis of "migraine including migraine variants."  The Veteran denied a specific injury during service.  The symptoms were reported as pulsating or throbbing head pain, pain on both sides of the head, which were accompanied with nausea, vomiting, and light sensitivity.  The Veteran reported headaches occurring two to three times per week.  The examiner noted that the Veteran had characteristic prostrating attacks of migraine headache pain but they were not frequent prostrating or prolonged attacks of migraine headache pain.  The examiner opined that the Veteran's headaches are less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner concluded that there has been no specific injury which could be held to have caused the headaches, and the Veteran's headaches are most likely as a result of life stressors.  

At the outset, the Board notes that the Veteran is a Persian Gulf War veteran having served in the Southwest Asia theater of operations (Kuwait and Iraq) but his claimed disability can be attributed to a known clinical diagnosis so the statute and regulations pertaining to such service are not applicable.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  Thus, the Veteran's claim is considered on direct and presumptive service connection of a chronic disease theories of entitlement. 

Migraines are considered to be an organic disease of the nervous system, and as such, are considered to be a "chronic disease" under 38 C.F.R. § 3.309(a).  Despite there being a lack of medical evidence sufficient to establish chronicity in service, other competent evidence can be used to establish chronicity after discharge.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Lay evidence is not incompetent merely for lack of contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  In the present case, the Veteran endorsed frequent migraine headaches at the time of separation from active duty.  He has continued to assert experiencing chronic migraine headaches since military service.  The August 2013 VA examiner did not indicate that the Veteran's complained of symptoms were inconsistent with a diagnosis of migraine headaches; rather, the VA examiner recognized a diagnosis of migraine headaches as has the Veteran's VA treating health care professionals.  Thus, the Veteran's lay statements describing symptoms at the time of his separation from service has been supported by a later diagnosis by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In order to substantiate service connection for the claimed disability a veteran need not prove that his disability is the result of an actual injury incurred therein as suggested by the VA examiner.  Rather, service connection may be established if it is shown that the disability first manifested in service or had its onset in service and continued to be present after service.  This is such the case as presented here.  The Board is persuaded that the Veteran's migraine headache disorder was noted in service and continues to be present ever since service.  As the Board finds credible evidence of continuity of symptomatology, service connection for migraine headaches is warranted. 


ORDER

Service connection for migraine headaches is granted.    



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


